Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-8 are examined on merits in this office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kaur et al (US 8541178, hereinafter “Liu”) in view of Thermo Scientific (Product Information et al (US 2017/0112943, hereinafter “Goetsch”).
Kaur teaches analysis of the structure of an antibody-drug conjugate (ADC) (Col.25, ln 58 to col. 26, ln 34). Kaur teaches studying pharmacokinetics of administered ADC by analysis of ADS in plasma or serum sample (col. 29, lines 22-30), capturing ADC on immunoaffinity beads having immobilized antigen specific for the antibody of the ADC (col. 29, lines 47-55) wherein the antigen (e.g. EDC) is biotinylated which is bound to  streptaviding coated magnetic beads (Fig. 1b). 
    PNG
    media_image1.png
    548
    662
    media_image1.png
    Greyscale
 . In one embodiment, Kaur teaches ADC captured antibody binding to drug of the ADC and wherein the antibody is biotinylated and is immobilized on streptavidin coated magnetic beads.

    PNG
    media_image2.png
    604
    765
    media_image2.png
    Greyscale
.  Kaur teaches contacting ADC conjugate compound with a biological source, collecting the biological sample contacted by the ADC, processing and capturing ADC of the process analysis sample with the immunoaffinity beads, eluting, applying the processed eluted sample to separation 
Kaur does not teach immunoaffinity beads comprising antibody that specifically binds Fc domain of the antibody moiety of the ADC in the capturing process.
Thermo Scientific Product information sheet discloses antibody fragment that specifically binds to IgG at the Fc part of all human IgG antibodies and wherein the antibody fragment is biotinylated. Thermo Scientific teaches that the biotinylated antibody allows detection, quantitation and characterization of all human IgGs in human plasma or serum and the antibody specifically binds to human Fc and does not cross-binds to antibodies from non-primate species.  Thermo Scientific teaches that when immobilized on streptavidin-coated plates, the biotin Anti-IgG-Fc can be used as a capture agent in high sensitive assays.
Goetsch teaches preparation of antibody-drug conjugates (ADC) and purifying/concentrating antibody drug conjugates utilizing affinity chromatography on Protein A (paragraph [0544]). Goetsch teaches separation of ADC under reducing and non-reducing condition and analysis for estimation of drug antibody ratio (DAR) of the conjugate (paragraph [0544]).
Therefore, given the fact that biotinylated Anti-IgG-Fc is useful for capturing human IgG antibodies by specific binding to Fc part of IgG and allows detection, quantitation and characterization of all human IgGs in in human plasma or serum utilizing avidinylated surface and since  biotinylated Anti-IgG-Fc readily available, it would be obvious to one of ordinary skilled in the art to easily envisage including the biotinylated Anti-IgG-Fc with the avidinylated beads of Kaur with the expectation of capturing ADC specific for the antibody of the ADC and the biotinylated Anti-IgG-Fc being specifically binding to Fc part of antibody would be highly expected to bind Fc part of the antibody of ADC. Since Kaur teaches that the antibody in the ADC can be human, humanized or chimeric antibodies comprising human constant region sequences (cols. 5 & 6) and teaches humanized anti-HER2-drug conjugate (drug conjugated to trastuzumab: HERCEPTIN) (Example 3 and clol.18, line 50), the biotinylated Anti-IgG-Fc would be useful to expand the arsenal of affinity beads for ADC capture with a reasonable expectation of success. Moreover, from the above description in mind, one of ordinary skilled in the art would also consider Protein A as disclosed by Goetsch for specific binding antigen to antibody of ADC as Protein A is known to primarily binding to Fc part of antibody and thus would also be useful for capturing ADC with a reasonable expectation of success because Goetsch discloses concentrating ADC by affinity chromatography utilizing Protein A. 
In regards to claims 2 and 3, contacting ADC with biological sample (claim 1) and also teaches administering ADC to mammals (col. 3, line 28).
In regards to claims 4 and 5, Kaur teaches determination of drug-antibody ratio (col. 25-26) utilizing mass spectrometry (Fig.4 and claims 1 and 22).
In regards to claims 6 and 7, Kaur teaches treating analysis sample with a reducing agent (claims 6 and 7).
Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kaur et al (US 8541178, hereinafter “Liu”) in view of Thermo Scientific (Product Information Sheet et al (US 2017/0112943, hereinafter “Goetsch”) as described above for claims 1-7 and further in view of either of Rilatt et al (WO 2015/162291A1, hereinafter “Rilatt1”) or Rilatt et al (US 10633448, hereinafter “Rilatt2”).
The references of Kaur in view of Thermo Scientific and Goetsch has been described above disclosing analyzing the structure of an antibody-drug conjugate (ADC) which makes obvious of the process of claim 1. The references teaches various ADCs comprising various  antibodies and various drugs for analysis using the process, but however, do not teach the specific ADC disclosed in claim 8 for analysis in a sample.
Both Rilatt1 and Rilatt2 teaches IGF-IR antibody-drug-conjugate for treatment of cancer (Abstract) wherein the antibody in the conjugate is anti-IGF-1R antibody capable of binding to IGF-1R.  The references discloses antibody-drug-conjugate, which is the same conjugate as claimed in claim 8. The references however, the references are silent on the method of assessing stability of the ADC in biological sample by determining the DARS.
However, one of ordinary skilled in the art from the description in mind of Kaur, Thermo Scientific and Goetsch, would readily understand the need for studying stability of ADC in a sample to monitor circulating level and pharmacokinetics of the ADC and would understand that studying the stability by determining DAR of IGF-IR antibody-drug-conjugate would be obvious to one of ordinary skilled in the art to easily envisage including the biotinylated Anti-IgG-Fc with the avidinylated beads of Kaur with the expectation of capturing ADC by binding to human antibody  Fc part of the specific for the antibody of the ADC and the biotinylated Anti-IgG-Fc being specifically binding to Fc part of antibody would be highly expected to bind Fc part of the antibody of ADC. Since Kaur teaches that the antibody in the ADC can be human, humanized or chimeric antibodies comprising human constant region sequences (cols. 5 & 6) and teaches humanized anti-HER2-drug conjugate (drug conjugated to trastuzumab: HERCEPTIN) (Example 3 and clol.18, line 50), the biotinylated Anti-IgG-Fc would be useful to expand the arsenal of affinity beads for ADC capture with a reasonable expectation of success. 
Response to argument
Applicant's arguments and amendments filed 01/26/2021have been fully considered and are persuasive to overcome the rejection under 35 USC 112(a) but however, Applicant’s arguments and amendments are not found persuasive to overcome the rejections under 35 USC 103.
In regards to 35 USC 103 rejections, Applicant’s main argument is none of the references discloses that the ADC comprises an Fc domain of human origin and that the method comprises using a reagent, which binds Fc domains of human origin, but not Fc domains from any other species. Applicant argued that Kaur does not disclose that ADC comprises an Fc domain of human origin and Kaur does not teach or suggest using a reagent, which binds only human Fc domains of human origin, but not Fc domains from other species.
p (col. 2) wherein the antibody may be therapeutic antibody (col. 27, line 45-46) which includes chimeric (comprising human constant region and variable region from non-human: col.7, lines 1-5), human or humanized (col. 5, lines 50-51) antibodies and discloses humanized antiHER2 and HERCEPTIN antibody (Trastuzumab) (col.11 and col.18, lines 23, 36 and 50) and specifically discloses Anti-HER2 antibody-drug conjugate wherein the antibody is trastuzumab. Therefore, therapeutic antibody including chimeric and humanized antibody having human Fc domain are taught throughout the reference of Kaur. Moreover, as evidenced from the reference of Chames (British J. of Pharmacology 2009), Trastuzumab (Herceptin) is a humanized antibody (Table 1) having human Fc domain (Fig.1)  and thus Applicant’s assertion that “Kaur does not disclose that ADC comprises an Fc domain of human origin”, does not have a reasonable basis in view of the disclosure of Kaur and as evidenced from the disclosure of Trastuzumab antibody in Chames. The reference of Thermoscientific, discloses antibody that specifically binds to human Fc and the antibody does not cross-binds to antibodies from non-primate species. Therefore, from the above description in mind of Kaur, Thermo Scientific and Goetsch, 

Conclusion
Applicants’ amendment necessitated new ground(s) of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
If Applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicant should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should Applicants present new claims, Applicants should clearly identify where support can be found in the disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAFIQUL HAQ/Primary Examiner, Art Unit 1641